Citation Nr: 1528610	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  14-36 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.   

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Virginia Girard Brady, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to September 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision of the Wichita, Kansas, Department of Veterans Affairs (VA) Regional Office (RO).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise (acoustic trauma) while in service.  

2.  The Veteran currently has right and left ear sensorineural hearing loss to an extent recognized as a disability for VA purposes.  

3.  Symptoms of hearing loss were not chronic in service, have not been continuous since service separation, nor been manifest to a degree of 10 percent within a year of service separation; and, the preponderance of the evidence fails to establish that the Veteran's current bilateral hearing loss disability is related to exposure to acoustic trauma during his period of active service or other injury or event in active service.

4.  Tinnitus was not first manifested during active service or for many years thereafter; and, the preponderance of the evidence fails to establish that the Veteran's tinnitus is related to injury or event in active service.

CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014). 

2.  The criteria for the establishment of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA provided a notice letter to the Veteran in October 2012, prior to the initial adjudication of the claims.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).     

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.    

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records and service personnel records were obtained.  VA treatment records are associated with the claims folder.  Private medical records dated in August 2003 showing treatment and evaluation for left ear hearing loss are associated with the record.  In September 2014, the Veteran informed VA that he had no additional information or evidence to submit in support of his claim.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  

A VA examination was conducted in April 2013 and medical opinions were obtained as to the nature and etiology of the claimed disabilities.  The VA examinations were based on review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports and medical opinions are accurate and fully descriptive.  The Board finds that the Veteran has been afforded an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  

2.  Service Connection Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The United States Court of Appeals for Veterans Claims (Court) held that tinnitus, "at a minimum where there is evidence of acoustic trauma," is also a chronic disease under 38 C.F.R. § 3.309(a), "as an 'organic disease[] of the nervous system.'"  Fountain v. McDonald, No. 13-0540 (U.S. Vet. App. Feb. 9, 2015), slip op. at 18.  

Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  For presumptive chronic diseases, to include sensorineural hearing loss and, now, tinnitus, an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (for tinnitus, a Veteran is competent to present evidence of continuity of symptomatology).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

3.  Analysis: Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran contends that he incurred hearing loss as a result of noise exposure during service while serving in the U.S. Air Force.  He states that he was around loud noises his whole military career.  He maintains that he worked around jet engines the whole time he was in the military.  The Veteran says that he spent more than 20+ years around plane and jet noise and he was around the jet engines while on the flight line.  He stated that after he got out of the military, he did not work near or around loud noises.  He stated that he should be granted service connection for tinnitus due to his hearing loss.  In a subsequent statement dated in September 2014, it was noted that the Veteran did not have adequate hearing protection while working around jet engines.    

The Board finds that the Veteran is competent to describe being exposed to loud noise, such as that caused by aircraft.  He is competent to describe observable symptoms such as decreased hearing.  A lay person is competent to testify as to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service, including his service with the Air Force as a weapons maintenance technician and mechanic and a load crew member and chief.  An in-service audiologic evaluation dated in November 1963 indicates that the Veteran was exposed to noise on the flight line for the past 14 years.  For these reasons, the in-service injury of acoustic trauma to the ears is established.

The Board next finds that the Veteran has a sensorineural hearing loss "disability" both ears that meets the criteria of 38 C.F.R. § 3.385.  On the authorized VA audiological evaluation in April 2013, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
35
65
75
LEFT
105+
105+
105+
105+
105+

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and zero percent in the left ear.  The diagnosis was sensorineural hearing loss in the left and right ears.  He has also been diagnosed as having tinnitus.

The Veteran underwent spoken voice test and whispered voice test upon enlistment examination in January 1951 and the results for each ear were 15/15.  Examination of the ears was normal.  The Veteran did not report any ear symptoms.  See also the service examinations in September 1954, December 1954, and November 1964 which show spoken voice test and whispered voice test of 15/15 for each ear and normal ear examinations.  

The Veteran underwent the first audiological examination in service in November 1963.  On the authorized audiological evaluation, pure tone thresholds, in decibels, (converted to ISO units) were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
20
15
LEFT
25
20
20
20
35

The test report indicates that the Veteran had been exposed to noise on the flight line for the past 14 years and he wore hearing protection.  It was noted that the Veteran did not have tinnitus following noise exposure.  




The Veteran underwent audiologic evaluation upon discharge examination in February 1971.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
25
LEFT
5
0
5
0
15

Examination of the ears was normal.  The Veteran denied having ear trouble, hearing loss, or running ears.  The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).
In this regard, the service audiologic evaluations show that there was a shift in the thresholds in each ear during service.  However, the fact remains that the service audiologic evaluations do not establish that the Veteran had a hearing loss disability as defined by 38 C.F.R. § 3.385.  

The Board finds that the weight of the competent and credible evidence establishes that the current right and left ear hearing loss is not due to or related to service, to include the noise exposure in service.  There is no medical evidence showing a diagnosis of right or left ear sensorineural hearing loss within one year from service separation in September 1971.  The Veteran has not identified or submitted any medical evidence showing a diagnosis of sensorineural hearing loss within one year from service separation.  Thus, service connection for right and left ear hearing loss on a presumptive basis under 38 C.F.R. § 3.307(a) is not warranted. 

The Board has considered the provisions of 38 C.F.R. § 3.303(b).  The weight of the evidence shows that there were no chronic symptoms of right or left ear hearing loss during service or continuous symptoms of hearing loss since service.  The service treatment records do not document hearing loss symptoms or complaints.  The Veteran denied having hearing loss upon retirement examination in February 1971.  The Veteran first alleged hearing loss in September 2012 when he filed his first claim for service connection for hearing loss; he made a general assertion in the application that the hearing loss began in 2000.  

The post service medical evidence does not show treatment for hearing loss until August 2003, when he sought medical treatment and evaluation after the onset of hearing loss.  Records from the A.N. Hospital dated in August 2003 indicate that the Veteran was seen in consultation due to "acute" hearing loss.  The records indicate that the Veteran first noted the onset of dizziness two weeks prior for which he was seen and treated with Meclizine.  It was noted that the following day, he could not hear from his left ear and this was associated with tinnitus that continued to the present.  General otolaryngologic examination was within normal limits including that of the ears, with the demonstration of normal tympanic membranes.  Cranial nerves were intact and he had normal cerebellar function.  The tuning fork examination strongly suggested that there was no functional hearing in the left ear.  An audiological evaluation was then performed and confirmed findings of a profound left sensorineural hearing loss with no discernable function.  The assessment as left acute sensorineural hearing loss; already two weeks old.  It was noted that the etiology was presently unknown and it could very possibly be due to a very small cerebrovascular accident with effects on the end arterial distribution to the inner ear and other things to consider were the possibility of Lyme disease or lues.  

The Board notes that August 2003 report makes no reference to the Veteran's active duty or in-service noise exposure.  There was likewise no history of the Veteran having hearing loss problems prior to 2003.  Such is considered to both significant and probative.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).   

The August 2003 audiometric examination is the first clinical evidence of sensorineural hearing loss of the left ear.  The April 2013 VA audiometric examination is the first clinical evidence of sensorineural hearing loss of the right ear.  This lengthy period without complaints or treatment weighs against the finding that the right and left ear hearing loss has existed since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim). 

The Board finds that the weight of the competent and credible evidence does not establish chronic and continuous symptoms of right and left ear hearing loss in service and continuously after service.  The service treatment records do not document any complaints of hearing loss.  The Veteran denied having hearing loss symptoms upon separation examination in September 1971.  The Veteran has not provided any lay evidence which documents continuous right and left ear hearing loss symptoms since service; he has only asserted that the current hearing loss is related to service.  He has not provided any medical evidence documenting continuous symptoms since service.  Thus, service connection for right and left ear hearing loss on a presumptive basis under 38 C.F.R. § 3.303(b) is not warranted. 

The Board finds that the weight of the competent and credible evidence establishes that the current right and left ear hearing loss is not medically related to active service.  The April 2013 VA audiometric evaluation report indicates that the audiologist opined that it was less likely than not that the current right and left ear hearing loss was caused by or the result of noise exposure in service.  The basis for the audiologist's opinion was that Veteran was given several audiometric hearing evaluations, as well as whispered and spoken voice tests of hearing, while in the service.  The VA audiologist noted that the Veteran's discharge exam, dated in February 1971, documents him as having normal hearing sensitivity, bilaterally.  The VA audiologist indicated that based on this information, the Veteran' s current hearing loss is not caused by or a result of military service noise exposure.  The VA audiologist observed that the Veteran had normal hearing bilaterally upon discharge examination.  The VA audiologist stated that the Veteran's complete loss of hearing in his left ear occurred suddenly at the end of July in 2003, which is confirmed by documentation in his claims file.  The VA audiologist noted that it was also documented that the etiology of the sudden loss is unknown, but possibly due to a small cerebrovascular accident, Lyme disease, or lues. 

The Board finds the VA medical opinion to be probative.  The VA audiologist provided a rationale for the opinion and concluded that the right and left ear hearing loss was not related to service based upon the lack of hearing loss at service separation.  The VA examination report states that the claims file was available and reviewed.  The examiner reviewed the Veteran's history of noise exposure in service and the clinical findings before he rendered an opinion.  The Board finds that the opinion is based upon sufficient facts and data and this opinion is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The opinion is consistent with the Veteran's service treatment records and the other competent and credible evidence of record.    

The Veteran has made a general assertion that the hearing loss is related to noise exposure in service.  However, the Board cannot rely on the Veteran's general assertion as to medical nexus to service because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of hearing loss.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Moreover, neither the Veteran nor his representative has produced a medical opinion to contradict the conclusions of the April 2013 VA examiner.  There is no competent medical evidence to establish a nexus between the current bilateral hearing loss and any documented event or incident of service.  

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the right and left ear sensorineural hearing loss is related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for right and left ear sensorineural hearing loss is denied. 

The Veteran contends that his tinnitus is due to his hearing loss.  The Board finds that the weight of the evidence demonstrates that the Veteran did not have tinnitus in service.  Service treatment records are negative for any complaints, diagnoses, or treatment of tinnitus.  The November 1963 audiologic test report indicates that the Veteran had been exposed to noise on the flight line for the past 14 years and he wore hearing protection.  It was noted that the Veteran did not have tinnitus following noise exposure.  Upon discharge examination in February 1971, the Veteran denied having ear trouble or running ears.  Examination of the ears was normal.  

There is also no evidence (lay or medical) linking the Veteran's tinnitus to his active service.  Continuity of symptomatology is not established either.  The earliest mention of tinnitus in the Veteran's claims file is in the August 2003 A.N. Hospital records.  The Veteran reported having tinnitus with the sudden onset of left ear hearing loss.  Records from the A.N. Hospital dated in August 2003 indicate that the Veteran was seen in consultation due to sudden hearing loss.  The records indicate that the Veteran first noted the onset of dizziness two weeks prior for which he was seen and treated with Meclizine.  It was noted that the following day, he could not hear from his left ear and this was associated with tinnitus that continued to the present.  The August 2003 private hospital records are the first clinical evidence of tinnitus.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself one factor for consideration against a finding that these diseases are related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim). 

The Board finds that the weight of the competent and credible evidence establishes that the current tinnitus is not medically related to active service.  The April 2013 VA audiometric evaluation report indicates that the audiologist opined that it was less likely than not that the current tinnitus was caused by or the result of noise exposure in service.  The basis for the opinion was that the Veteran had normal hearing sensitivity at the time of discharge from the service and there was no nexus to link tinnitus to acoustic trauma.  The VA audiologist opined that the Veteran's tinnitus was not caused by or a result of military service noise exposure.  The VA examination report noted that the Veteran reported having constant, bilateral tinnitus, which he was unsure of the date and circumstances of onset.  

The Board finds the VA medical opinion to be probative for the same reasons noted above.  See Nieves-Rodriguez, supra.  The opinion is consistent with the Veteran's service treatment records and the other competent and credible evidence of record.    

The Veteran has made a general assertion that the tinnitus is due to his hearing loss.  Even if such was true, the Veteran is not service connected for bilateral hearing loss so a claim for service connection for tinnitus as being secondary to hearing loss would be denied as a matter of law.  See 38 C.F.R. § 3.310.  Moreover, the Board cannot rely on the Veteran's general assertion as to medical nexus to service because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of hearing loss.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Moreover, neither the Veteran nor his representative has produced a medical opinion to contradict the conclusions of the April 2013 VA examiner.  There is no competent medical evidence to establish a nexus between the current tinnitus and a service-connected disability or injury or disease in service.  

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the tinnitus is related to service or a service-connected disability.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for tinnitus is denied. 


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.



REMAND

The Veteran seeks service connection for ischemic heart disease, to include as secondary to exposure to herbicides in the Republic of Vietnam.  The Board noted that the Veteran's service personnel records show that he served in Thailand in November 1965 to November 1966 and was stationed at the Takhli Air Force Base and the Korat Air Force Base and he worked on the flight line.  Service personnel records indicate that he had counterinsurgency experience from November 1965 to November 1966 in Vietnam.  

Service treatment records confirm the Veteran's service in Vietnam and at the Air Force Bases at Takhli and Korat in Thailand during the applicable time period and therefore exposure to such herbicide agents may be presumed because there is no affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii) (2014).  Moreover, ischemic heart disease is on the list of diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.309(e) (2014). 

The Veteran stated that he has coronary artery disease and had two stents placed. VA treatment records dated in 2013 note as prior medical history that the Veteran had coronary artery disease and 2 stent placement 12 years ago at the Minnesota Heart Center and his doctor was Dr. David Kirk at the Galichia Heart Hospital.  VA has not made an attempt to obtain these records.  The Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed ischemic heart disease.  Thus, remand for a search of these records and an examination is warranted.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for benefits.  38 U.S.C.A. § 5103A(a)(1).  As part of the duty to assist, VA shall make reasonable efforts to obtain relevant records including private records that the claimant adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request copies of all pertinent clinical records from Minnesota Heart Center (showing treatment for coronary artery disease and 2 stent placement 12 years ago) and from Dr. David Kirk at the Galichia Heart Hospital (showing treatment for coronary artery disease) and incorporate any such records with the Veteran's claims file. 

2.  Schedule the Veteran for a VA cardio examination.  The entire claims file should be reviewed by the examiner in connection with the examination.  The examiner is to determine whether the Veteran has a heart disorder or disease to include specifically whether he has ischemic heart disease.  The examination report must include a complete rationale for all opinions expressed.

3.  After completing all indicated development, readjudicate the claim for service connection for ischemic heart disease in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should provide the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


